WALKER, Circuit Judge.
These two appeals are from orders denying petitions for the writ of habeas corpus, one of which petitions was sued out by a person who was in custody under process issued under a judgment of a Georgia state court convicting him of rape and sentencing him to death, and the other of which petitions was sued out by a person who was in custody under process issued under a judgment of a court of the same state convicting him of murder and sentencing him to death, both of which judgments were affirmed by the Supreme Court of Georgia.
In the first-mentioned ease the judgment of conviction was attacked on the grounds that it was rendered invalid by the aetion of the court in which the case was tried, in denying a motion for continuance made by the accused, and that, as stated in the petition in that case, petitioner’s “restraint is illegal because his trial, conviction and sentence to death, in the superior court of Jones eounty aforesaid, on the 26th day of May, 1924, was conducted from beginning to end under the spirit of mob domination; that he was hurried to conviction under mob influence, without regard for his legal rights guaranteed to him under both state and federal Constitutions; that his trial, conviction, and sentence to death were without due process of law, and were absolutely null, void, and of no legal effect.” In the other ease, the attack on the judgment of conviction was based on the aetion of the trial court during the trial in permitting the jury, in charge of two bailiffs, to leave the court room, and go to and view the scene of the homicide a short distance from the courthouse, unattended fay the trial judge, and that the trial of the petitioner “from beginning to end was conducted under a mob spirit, although a trial in form was void in substance.”
Neither of the petitions contained allegations of facts furnishing any support for a eonelusion that at the time of the trial there was any mob spirit affecting it, that the trial was dominated by a mob, or that there was any actual interference with the course of justice. Those allegations fall far short of making out a ease of a trial by jury being a sham or nullity, because of vitiating influences under which it was conducted.
The other actions of the trial courts which were made the bases of attacks on the judgments were reviewable by the Supreme Court of Georgia, and were reviewed by that court. If the trial courts erred in those matters, such errors did not affect the jurisdiction of those courts to try the eases, and cannot be reviewed by habeas corpus. Ashe v. Valotta, 270 U. S. 424, 46 S. Ct. 333, 70 L. Ed. 662; Frank v. Mangum, 237 U. S. 424, 35 S. Ct. 582, 59 L. Ed. 969. Neither of the petitions discloses a state of facts warranting an interference with the execution of the process of a state court, issued under a judgment of conviction rendered by it.
The orders are affirmed.